Exhibit 10.24
DOLE FOOD COMPANY, INC.
2009 STOCK INCENTIVE PLAN
1. Purpose
     The purpose of the Dole Food Company, Inc. 2009 Stock Incentive Plan is to
advance the interests of Dole Food Company, Inc. and its Affiliates by
stimulating the efforts of employees, officers, non-employee directors and other
service providers, in each case who are selected to be participants, by
heightening the desire of such persons to continue working toward and
contributing to the success and progress of the Corporation. The Plan provides
for the potential grant of Incentive and Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock and Restricted Stock Units, any of which
may be performance-based, and for Incentive Bonuses, which may be paid in cash
or stock or a combination thereof, as determined by the Administrator.
2. Definitions
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a) “Administrator” means the Administrator of the Plan in accordance with
Section 18.
     (b) “Affiliate” shall have the meaning ascribed in Rule 12b-2 promulgated
under the Exchange Act.
     (c) “Associate” shall have the meaning ascribed in Rule 12b-2 promulgated
under the Exchange Act.
     (d) “Award” means an Incentive Stock Option, Nonqualified Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit or Incentive
Bonus granted to a Participant pursuant to the provisions of the Plan, any of
which the Administrator may structure to qualify in whole or in part as a
Performance Award.
     (e) “Award Agreement” means a written agreement or other instrument as may
be approved from time to time by the Administrator implementing the grant of
each Award. An Agreement may be in the form of an agreement to be executed by
both the Participant and the Corporation (or an authorized representative of the
Corporation) or certificates, notices or similar instruments as approved by the
Administrator.
     (f) “Beneficially Owned” shall have the meaning ascribed in Rule 13d-3
under the Exchange Act.
     (g) “Beneficiary” means the person, persons, trust or trusts entitled, by
will, the laws of descent and distribution or by designation on a beneficiary
designation form adopted by the Administrator for such purpose, to receive the
benefits specified under this Plan in the event of a Participant’s death.

 



--------------------------------------------------------------------------------



 



     (h) “Board” means the Board of Directors of the Corporation.
     (i) “Cause” means (unless otherwise expressly provided in the Award
Agreement or another contract, including an employment agreement) Dole’s
termination of the Participant’s employment with Dole pursuant (except under
clause (5), below, in which case Dole need not send a Notice of Termination) to
a Notice of Termination given within 120 days following Dole becoming aware of
the occurrence of any one or more of the following to the extent (in the case of
clause (2) or (3) if remediable) not remedied in a reasonable period of time
after receipt by the Participant of written notice from Dole specifying such
occurrence:
     (1) The Participant is convicted of, or plead guilty or nolo contendere to,
a felony;
     (2) The Participant commits an act of gross misconduct in connection with
the performance of the Participant’s duties;
     (3) The Participant demonstrates habitual negligence in the performance of
the Participant’s duties;
     (4) The Participant commits an act of fraud, misappropriation of funds or
embezzlement in connection with the Participant’s employment by Dole;
     (5) The Participant’s death; or
     (6) The Participant’s Disability.
Notwithstanding the foregoing, the Participant shall not be deemed to have been
terminated by the Corporation for Cause under clauses (2)—(4) or (6) until the
later to occur of (i) the 30th day after Notice of Termination is given and
(ii) the delivery to the Participant of a certified copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the total number
of directors at a meeting duly called and held (after reasonable notice to the
Participant), and at which the Participant, together with the Participant’s
counsel, was given an opportunity to be heard, finding that one or more of the
events described in clauses (2)—(4) or (6) above occurred, and specifying the
particulars thereof in detail; provided, however, the Corporation may suspend
the Participant and withhold payment and/or suspend vesting in connection with
any Award from the date that Notice of Termination is given until the earliest
to occur of (i) termination by the Corporation for Cause effected in accordance
with the foregoing procedures (in which case the Participant shall not be
entitled to such compensation or benefits for such period), (ii) a determination
by a majority of our directors that none of the events described in clauses
(2)—(4) or (6) above occurred (in which case the Participant shall be reinstated
and shall receive any of the Participant’s previously withheld and/or suspended
compensation and benefits for such period), or (iii) the 90th day after Notice
of Termination is given (in which case the Participant shall be reinstated and
shall receive any of the Participant’s previously withheld and/or suspended
compensation and benefits for such period).
     (j) “Change of Control” (unless otherwise expressly provided in the Award
Agreement or another contract, including an employment agreement) shall be
deemed to occur if

2



--------------------------------------------------------------------------------



 



and as of the first day that any one or more of the following conditions are
satisfied, whether accomplished directly or indirectly, or in one or a series of
related transactions:
     (1) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than (a) David H. Murdock or (b) following the death of
David H. Murdock, the trustee or trustees of a trust created by David H.
Murdock, becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities;
     (2) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a director subsequent
to the Effective Date whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, unless the individual’s initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened tender offer, solicitation of
proxies or consents by or on behalf of a Person other than the Board;
     (3) a reorganization, merger, consolidation, recapitalization, tender
offer, exchange offer or other extraordinary transaction involving Dole (a
“Fundamental Transaction”) becomes effective or is consummated, unless: (i) more
than 50% of the outstanding voting securities of the surviving or resulting
entity (including, without limitation, an entity (“Parent”) which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries)
(“Resulting Entity”) are, or are to be, Beneficially Owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding voting securities of the Corporation immediately prior
to such Fundamental Transaction (excluding, for such purposes, any Person who is
or, within two years prior to the consummation date of such Fundamental
Transaction, was, an Affiliate or Associate (other than an Affiliate of Dole
Food Company, Inc. immediately prior to such consummation date) (as each of
Affiliate and Associate are defined in Rule 12b-2 promulgated under the Exchange
Act) of a party to the Fundamental Transaction) in substantially the same
proportions as their Beneficial Ownership, immediately prior to such Fundamental
Transaction, of the outstanding voting securities of the Corporation and
(ii) more than half of the members of the board of directors or similar body of
the Resulting Entity (or its parent) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Fundamental
Transaction;
     (4) A sale, transfer or any other disposition (including, without
limitation, by way of spin-off, distribution, complete liquidation or
dissolution) of all or substantially all of the Corporation’s business and/or
assets (an “Asset Sale”) is consummated, unless, immediately following such
consummation, all of the requirements of clauses (3)(i) and (3)(ii) of this
definition of Change of Control are satisfied, both with respect to the

3



--------------------------------------------------------------------------------



 



Corporation and with respect to the entity to which such business and/or assets
have been sold, transferred or otherwise disposed of or its parent (a
“Transferee Entity”); or
     (5) Any other significant corporate transaction determined by the Board or
the Corporate Compensation and Benefits Committee of the Board to be a change of
control for purposes of the Plan.
The consummation or effectiveness of a Fundamental Transaction or an Asset Sale
shall be deemed not to constitute a Change of Control if more than 50% of the
outstanding voting securities of the Resulting Entity or the Transferee Entity,
as appropriate, are, or are to be, Beneficially Owned by David H. Murdock. For
the avoidance of doubt, the consummation of the Initial Public Offering shall
not be considered a Change of Control or Fundamental Transaction for any purpose
under this Plan or any Award. If, in the Initial Public Offering, any Person
(other than David H. Murdock) becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities, no
Change of Control shall be deemed to have then occurred, and no Change of
Control shall be deemed to occur thereafter solely as a result of such Person’s
Beneficial Ownership of the Corporation’s securities unless and until (if ever)
such Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing at least 1% more of the combined voting power of
the Corporation’s then outstanding securities than the percentage of the
Corporation’s outstanding securities Beneficially Owned by such Person upon the
consummation of the Initial Public Offering.
     (k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.
     (l) “Common Stock” means the Corporation’s common stock, par value $0.001,
subject to adjustment as provided in Section 12.
     (m) “Corporation” means Dole Food Company, Inc., a Delaware corporation,
and its successors. For purposes of this definition of Corporation, after the
consummation of a Fundamental Transaction or an Asset Sale, the term “successor”
shall include, without limitation, the Resulting Entity or Transferee Entity,
respectively.
     (n) “Dole” means the Corporation and/or its Subsidiaries.
     (o) “Disability” shall have the meaning ascribed to such term in the
Participant’s governing long-term disability plan, or if no such plan exists,
shall mean a Participant’s absence from, or inability to perform duties for, the
Corporation on a full-time basis for 90 consecutive business days or 120
business days in any period of 180 business days as a result of mental or
physical illness or injury that is total and permanent, as determined by a
physician selected by the Corporation or its insurers and acceptable to the
Participant or the Participant’s legal representative (such agreement as to
acceptability not to be withheld unreasonably) and that is not susceptible to
reasonable accommodation.
     (p) “Effective Date” means the date the Plan becomes effective pursuant to
Section 4.

4



--------------------------------------------------------------------------------



 



     (q) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     (r) “Fair Market Value” means, as of any given date, the closing sales
price on such date during normal trading hours (or, if there are no reported
sales on such date, on the last date prior to such date on which there were
sales) of the Shares on the New York Stock Exchange Composite Tape or, if not
listed on such exchange, on any other national securities exchange on which the
Shares are listed or on NASDAQ, in any case, as reported in such source as the
Administrator shall select. If there is no regular public trading market for
such Common Shares, the Fair Market Value of the Shares shall be determined by
the Administrator in good faith and in compliance with Section 409A of the Code.
     (s) “Good Reason” means (unless otherwise expressly provided in the Award
Agreement or another contract, including an employment agreement) a
Participant’s resignation of employment with Dole within 120 days following the
occurrence of one or more of the following to the extent not remedied in a
reasonable period of time after receipt by Dole of written notice from the
Participant specifying such occurrence, without the Participant’s express
written consent:
     (1) Whether direct or indirect, a significant diminution of the
Participant’s authority, duties, responsibilities or status inconsistent with
and below those held, exercised and assigned in the ordinary course during the
90 day period immediately preceding the Change of Control, excluding any such
significant diminution that (i) begins prior, and ends on or prior, to the date
on which a Fundamental Transaction or Asset Sale becomes effective or is
consummated that constitutes a Change of Control, and (ii) results from the
affirmative and negative pre-closing operating covenants applicable to Dole
contained in the definitive transaction agreements providing for such
Fundamental Transaction or Asset Sale;
     (2) The assignment to the Participant of duties that are inconsistent (in
any significant respect) with, or that impair (in any significant respect) the
Participant’s ability to perform, the duties customarily assigned to an
individual holding the position the Participant held immediately prior to the
Change of Control in a corporation of the size and nature of Dole, or, if the
Participant was employed prior to termination by a Subsidiary or business unit
of the Corporation, in a subsidiary or business unit of the size and nature of
the Subsidiary or business unit of the Corporation in which the Participant was
employed;
     (3) Relocation of the Participant’s primary office more than 35 miles from
the Participant’s current office at the time of the Change of Control;
     (4) Any material breach by the Corporation of any employment or other
agreement between the Corporation and the Participant;
     (5) Any reduction in the Participant’s base salary below the Participant’s
base salary in effect immediately prior to the Change of Control (or if the
Participant’s base

5



--------------------------------------------------------------------------------



 



salary was reduced within 180 days before the Change of Control, the base salary
in effect immediately prior to such reduction);
     (6) The failure of Dole or any successor to continue in effect any
equity-based or non-equity based incentive compensation plan (whether annual or
long-term) in effect immediately prior to the Change of Control, or a non de
minimis reduction, in the aggregate, in the Participant’s participation in any
such plans (based upon (x) in the case of equity based plans, the average grant
date fair value of the Participant’s awards under such plans over the three
years preceding the Change of Control (or such lesser period following the
Dole’s initial public offering that the Participant was employed by Dole or any
successor) or (y) in the case of non-equity based plans, the Participant’s
target award under such plans for the performance period in which the Change of
Control occurs), unless the Participant is afforded the opportunity to
participate in an alternative incentive compensation plan of reasonably
equivalent value; provided that a reduction in the aggregate value of the
Participant’s participation in any such plans of not more than 5% in connection
with across-the-board reductions or modifications affecting all similarly
situated Participants of comparable rank in Dole or a combined organization
shall not constitute Good Reason (all determinations under this clause (6) shall
be made in good faith by the corporate compensation and benefits committee of
the board of directors of Dole or any successor in its sole discretion); or
     (7) Any reduction in the aggregate value of benefits provided to the
Participant, as in effect at the time of the Change of Control; provided that a
reduction in the aggregate value of benefits of not more than 5% in connection
with across-the-board reductions or modifications affecting all similarly
situated Participants of comparable rank in Dole or a combined organization
shall not constitute Good Reason. All determinations under this clause (7) shall
be made in good faith by the corporate compensation and benefits committee of
the board of directors of Dole or any successor in its sole discretion. As used
herein, “benefits” shall include all deferred compensation, retirement, pension,
health, medical, dental, disability, insurance, automobile, and similar
benefits.
     (t) “Incentive Bonus” means a bonus opportunity awarded under Section 9
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of such performance criteria as are specified in the Award
Agreement. Nothing herein shall be construed as creating any limitations on
Dole’s ability to adopt such other incentive arrangements as either may deem
desirable, including without limitation, annual and/or long-term cash-based
incentive compensation plans.
     (u) “Incentive Stock Option” means a stock option that is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.
     (v) “Initial Public Offering” means the transactions leading up to, and
including, the initial sale by the Underwriters of the shares of the Common
Stock pursuant to the Corporation’s Registration Statement on Form S-1 filed
with the Securities and Exchange Commission on August 14, 2009, as amended (the
“Form S-1”). For purposes of this definition, the term

6



--------------------------------------------------------------------------------



 



“Underwriters” shall have the meaning ascribed thereto in that certain
Underwriting Agreement attached as Exhibit 1.1 to the Form S-1, as amended.
     (w) “Nonemployee Director” means each person who is, or is elected to be, a
member of the Board and who is not an employee of the Corporation or any
Subsidiary.
     (x) “Nonqualified Stock Option” means a stock option that is not intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Code.
     (y) “Notice of Termination” means a written notice which (1) indicates the
specific termination provision in the Plan relied upon, and (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated.
     (z) “Option” means an Incentive Stock Option and/or a Nonqualified Stock
Option granted pursuant to Section 6 of the Plan.
     (aa) “Participant” means any individual described in Section 3 to whom
Awards have been granted from time to time by the Administrator and any
authorized transferee of such individual.
     (bb) “Performance Award” means an Award, the grant, issuance, retention,
vesting or settlement of which is subject to satisfaction of one or more
performance criteria established pursuant to Section 13.
     (cc) “Plan” means the Dole Food Company, Inc. 2009 Stock Incentive Plan as
set forth herein and as amended from time to time.
     (dd) “Restricted Stock” means Shares granted pursuant to Section 8 of the
Plan.
     (ee) “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 8 pursuant to which Shares or cash in lieu thereof may be
issued in the future.
     (ff) “Retirement” means retirement from active employment or service with
Dole either (1) at or after age 65 or (2) at or after age 55 with at least
5 years of full-time employment or service with Dole.
     (gg) “Share” means a share of the Common Stock, subject to adjustment as
provided in Section 12.
     (hh) “Stock Appreciation Right” means a right granted pursuant to Section 7
of the Plan that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Administrator, value equal to or
otherwise based on the excess of (i) the Fair Market Value of a specified number
of Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Administrator on the date of grant.
     (ii) “Subsidiary” means any corporation or other entity a majority or more
of the outstanding voting stock or voting power of which is beneficially owned
directly or indirectly by

7



--------------------------------------------------------------------------------



 



the Corporation, and if specifically determined by the Administrator in the
context other than with respect to Incentive Stock Options, may include an
entity in which the Corporation has a significant ownership interest or that is
directly or indirectly controlled by the Corporation.
     (jj) “Termination of Employment” means ceasing to serve as an employee of
the Corporation or any Subsidiary or, with respect to a Nonemployee Director or
other service provider, ceasing to serve as such for the Corporation, except
that with respect to all or any Awards held by a Participant (i) the
Administrator may determine, subject to Section 6(c), that an approved leave of
absence or approved employment on a less than full-time basis shall be
considered a Termination of Employment, (ii) the Administrator may determine
that a transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the
Corporation or a Subsidiary is a party is not considered a Termination of
Employment, (iii) service as a member of the Board or other service provider
shall constitute continued employment with respect to Awards granted to a
Participant while he or she served as an employee and (iv) service as an
employee of the Corporation or a Subsidiary shall constitute continued
employment with respect to Awards granted to a Participant while he or she
served as a member of the Board or other service provider. The Administrator
shall determine whether any corporate transaction, such as a sale or spin-off of
a division or subsidiary that employs a Participant, shall be deemed to result
in a Termination of Employment with the Corporation or any Subsidiary for
purposes of any affected Participant’s Options, and the Administrator’s decision
shall be final and binding.
3. Eligibility
     Any person who is a current or prospective officer or employee of the
Corporation or of any Subsidiary shall be eligible for selection by the
Administrator for the grant of Awards hereunder. In addition, Nonemployee
Directors and any other service providers who have been retained to provide
consulting, advisory or other services to the Corporation or to any Subsidiary
shall be eligible for the grant of Awards hereunder as determined by the
Administrator. Options intending to qualify as Incentive Stock Options may only
be granted to employees of the Corporation or any corporate Subsidiary within
the meaning of the Code, as selected by the Administrator.
4. Effective Date and Termination of Plan
     This Plan was adopted by the Board and approved by the Corporation’s
stockholders by written consent in accordance with the laws of the State of
Delaware as of October 8, 2009 (the “Effective Date”). The Plan shall remain
available for the grant of Awards until the tenth (10th) anniversary of the
Effective Date. Notwithstanding the foregoing, the Plan may be terminated at
such earlier time as the Board may determine. Termination of the Plan will not
affect the rights and obligations of the Participants and the Corporation
arising under Awards theretofore granted and then in effect.
5. Shares Subject to the Plan and to Awards
     (a) Aggregate Limits. The aggregate number of Shares issuable pursuant to
all Awards shall not exceed 6,000,000. The aggregate number of Shares that may
be issued

8



--------------------------------------------------------------------------------



 



pursuant to the exercise of Incentive Stock Options granted under this Plan
shall not exceed 6,000,000, which number shall be calculated and adjusted
pursuant to Section 12 only to the extent that such calculation or adjustment
will not affect the status of any option intended to qualify as an Incentive
Stock Option under Section 422 of the Code.
     (b) Adjustment. The aggregate number of Shares available for grant under
this Plan and the number of Shares subject to outstanding Awards shall be
subject to adjustment as provided in Section 12. The Shares issued pursuant to
Awards granted under this Plan may be shares that are authorized and unissued or
shares that were reacquired by the Corporation, including shares purchased in
the open market.
     (c) Issuance of Shares. For purposes of Section 5(a), the aggregate number
of Shares issued under this Plan at any time shall equal only the number of
Shares actually issued upon exercise or settlement of an Award. The aggregate
number of Shares available for Awards under this Plan at any time shall not be
reduced by (i) Shares subject to Awards that have been terminated, expired
unexercised, forfeited or settled in cash, (ii) Shares subject to Awards that
have been retained or withheld by the Corporation in payment or satisfaction of
the exercise price, purchase price or tax withholding obligation of an Award, or
(iii) Shares subject to Awards that otherwise do not result in the issuance of
Shares in connection with payment or settlement thereof. In addition, Shares
that have been delivered (either actually or by attestation) to the Corporation
in payment or satisfaction of the exercise price, purchase price or tax
withholding obligation of an Award shall be available for Awards under this
Plan.
6. Options
     (a) Option Awards. Options may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator. No Participant shall have any rights as a stockholder with
respect to any Shares subject to an Option hereunder until said Shares have been
issued. Each Option shall be evidenced by an Award Agreement. Options granted
pursuant to the Plan need not be identical but each Option must contain and be
subject to the terms and conditions set forth below.
     (b) Price. The Administrator will establish the exercise price per Share
under each Option, which, in no event will be less than the Fair Market Value of
the Shares on the date of grant; provided, however, that the exercise price per
Share with respect to an Option that is granted in connection with a merger or
other acquisition as a substitute or replacement award for options held by
optionees of the acquired entity may be less than 100% of the Fair Market Value
of the Shares on the date such Option is granted if such exercise price is based
on a formula set forth in the terms of the options held by such optionees or in
the terms of the agreement providing for such merger or other acquisition. The
exercise price of any Option may be paid in Shares, cash or a combination
thereof, as determined by the Administrator, including an irrevocable commitment
by a broker to pay over such amount from a sale of the Shares issuable under an
Option, the delivery of previously owned Shares and withholding of Shares
deliverable upon exercise.
     (c) Provisions Applicable to Options. The date on which Options become
exercisable shall be determined at the sole discretion of the Administrator and
set forth in an Award

9



--------------------------------------------------------------------------------



 



Agreement. Unless provided otherwise in the applicable Award Agreement, to the
extent that the Administrator determines that an approved leave of absence is
not a Termination of Employment, the vesting period and/or exercisability of an
Option may be adjusted by the Administrator during or to reflect the effects of
any period during which the Participant is on an approved leave of absence or is
employed on a less than full-time basis. The Administrator shall establish the
term of each Option, which in no case shall exceed a period of ten (10) years
from the date of grant.
     (d) Incentive Stock Options. Notwithstanding anything to the contrary in
this Section 6, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i) if the Participant owns stock possessing more than
10% of the combined voting power of all classes of stock of the Corporation (a
“10% Stockholder”), the exercise price of such Option must be at least 110% of
the Fair Market Value of the Shares on the date of grant and the Option must
expire within a period of not more than five (5) years from the date of grant,
and (ii) Termination of Employment will occur when the person to whom an Award
was granted ceases to be an employee (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the
Corporation or any Subsidiary. Notwithstanding anything in this Section 6 to the
contrary, options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (1) the aggregate Fair
Market Value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Corporation and any Subsidiary)
exceeds $100,000, taking Options into account in the order in which they were
granted, or (2) such Options otherwise remain exercisable but are not exercised
within three (3) months of Termination of Employment (or such other period of
time provided in Section 422 of the Code). If the requirements for an Option to
qualify for incentive stock option tax treatment are changed, this Section 6(d)
shall be deemed to be automatically amended to reflect such requirements.
     (e) Effect of Termination of Employment. Unless an Option earlier expires
upon the expiration date established pursuant to Section 6(c), upon a
Termination of Employment (i) any portion of the Option that is not exercisable
at the time of such Termination of Employment shall be forfeited and canceled as
of the date of such Termination of Employment and (ii) a Participant’s (or his
or her Beneficiary’s) rights to exercise any portion of the Option that is
exercisable at the time of such Termination of Employment shall be only as
follows, in each case, unless otherwise expressly provided in the Award
Agreement or another contract, including an employment agreement:
     (1) Death. If a Participant incurs a Termination of Employment by reason of
death, any Option held by such Participant, to the extent then exercisable, may
thereafter be exercised by the Participant’s Beneficiary for a period of twelve
months from the date of such death or until the expiration of the stated term of
such Option, whichever period is the shorter.
     (2) Retirement, Disability. If a Participant incurs a Termination of
Employment by reason of Retirement or Disability, any Option held by such
Participant, to the extent then exercisable, may thereafter be exercised by the
Participant for a period

10



--------------------------------------------------------------------------------



 



of twelve months from the date of such Termination of Employment or until the
expiration of the stated term of such Option, whichever period is the shorter.
     (3) Cause. If a Participant incurs a Termination of Employment by reason of
a termination by the Company for Cause, the entire Option, whether or not then
exercisable, shall be immediately forfeited and canceled as of the date of such
Termination of Employment.
     (4) Termination for Reasons other than Death, Retirement, Disability or
Cause. If a Participant incurs a Termination of Employment for any reason other
than death, Retirement, Disability or for Cause, any Option held by such
Participant, to the extent then exercisable, may thereafter be exercised by the
Participant for a period of three months from the date of such Termination of
Employment or until the expiration of the stated term of such Option, whichever
period is the shorter.
7. Stock Appreciation Rights
     Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award. All freestanding
SARs shall be granted subject to the same terms and conditions applicable to
Options as set forth in Section 6 and all tandem SARs shall have the same
exercise price, vesting, exercisability, forfeiture and termination provisions
as the Award to which they relate. Subject to the provisions of Section 6 and
the immediately preceding sentence, the Administrator may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate. Stock Appreciation Rights may be settled in Shares, cash or a
combination thereof, as determined by the Administrator and set forth in the
applicable Award Agreement.
8. Restricted Stock and Restricted Stock Units
     (a) Restricted Stock and Restricted Stock Unit Awards. Restricted Stock and
Restricted Stock Units may be granted at any time and from time to time prior to
the termination of the Plan to Participants as determined by the Administrator.
Restricted Stock is an award or issuance of Shares the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or
performance conditions) and terms as the Administrator deems appropriate.
Restricted Stock Units are Awards denominated in units of Shares under which the
issuance of Shares is subject to such conditions (including continued employment
or performance conditions) and terms as the Administrator deems appropriate.
Each grant of Restricted Stock and Restricted Stock Units shall be evidenced by
an Award Agreement. Unless determined otherwise by the Administrator, each
Restricted Stock Unit will be equal to one Share and will entitle a Participant
to either the issuance of Shares or payment of an amount of cash determined with
reference to the value of Shares. To the extent determined by the Administrator,
Restricted Stock and Restricted Stock

11



--------------------------------------------------------------------------------



 



Units may be satisfied or settled in Shares, cash or a combination thereof.
Restricted Stock and Restricted Stock Units granted pursuant to the Plan need
not be identical but each grant of Restricted Stock and Restricted Stock Units
must contain and be subject to the terms and conditions set forth below.
     (b) Contents of Agreement. Each Award Agreement shall contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares or Restricted Stock Units granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares or Restricted Stock Units as may be determined from
time to time by the Administrator, (v) the term of the performance period, if
any, as to which performance will be measured for determining the number of such
Shares or Restricted Stock Units, and (vi) restrictions on the transferability
of the Shares or Restricted Stock Units. Shares issued under a Restricted Stock
Award may be issued in the name of the Participant and held by the Participant
or held by the Corporation, in each case as the Administrator may provide.
     (c) Vesting and Performance Criteria. The grant, issuance, retention,
vesting and/or settlement of shares of Restricted Stock and Restricted Stock
Units will occur when and in such installments as the Administrator determines
or under criteria the Administrator establishes, which may include performance
criteria.
     (d) Discretionary Adjustments and Limits. Subject to the limits imposed
under Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of Shares granted, issued, retainable and/or
vested under an Award of Restricted Stock or Restricted Stock Units on account
of either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.
     (e) Voting Rights. Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction. Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding shares on the Corporation’s stock ledger.
     (f) Dividends and Distributions. Participants in whose name Restricted
Stock is granted shall be entitled to receive all dividends and other
distributions paid with respect to those Shares, unless determined otherwise by
the Administrator. The Administrator will determine whether any such dividends
or distributions will be automatically reinvested in additional shares of
Restricted Stock and subject to the same restrictions on transferability as the
Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash. Shares underlying Restricted
Stock Units shall be entitled to dividends or dividend equivalents only to the
extent provided by the Administrator.

12



--------------------------------------------------------------------------------



 



     (g) Effect of Termination of Employment. Upon a Participant’s Termination
of Employment for any reason (including by reason of death, Retirement or
Disability), any then unvested Restricted Stock or Restricted Stock Units held
by the Participant shall be forfeited and canceled as of the date of such
Termination of Employment, unless otherwise expressly provided in the Award
Agreement or another contract, including an employment agreement.
9. Incentive Bonuses
     (a) General. Each Incentive Bonus Award will confer upon the Participant
the opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
established by the Administrator.
     (b) Incentive Bonus Document. The terms of any Incentive Bonus will be set
forth in an Award Agreement. Each Award Agreement evidencing an Incentive Bonus
shall contain provisions regarding (i) the target and maximum amount payable to
the Participant as an Incentive Bonus, (ii) the performance criteria and level
of achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.
     (c) Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and maximum amount payable under an Incentive Bonus, which criteria may
be based on financial performance and/or personal performance evaluations. The
Administrator may specify the percentage of the target Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code.
     (d) Timing and Form of Payment. The Administrator shall determine the
timing of payment of any Incentive Bonus. Payment of the amount due under an
Incentive Bonus may be made in cash or in Shares, as determined by the
Administrator. The Administrator may provide for or, subject to such terms and
conditions as the Administrator may specify, may permit a Participant to elect
for the payment of any Incentive Bonus to be deferred to a specified date or
event.
     (e) Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Bonus on account of either
financial performance or personal performance evaluations may, to the extent
specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.
     (f) Subplans. Incentive Bonuses payable hereunder may be pursuant to one or
more subplans.
     (g) Effect of Termination of Employment. Upon a Participant’s Termination
of Employment for any reason (including by reason of death, Retirement or
Disability), the

13



--------------------------------------------------------------------------------



 



Participant shall receive payment in respect of any Incentive Bonuses only to
the extent specified by the Administrator, unless otherwise expressly provided
in the Award Agreement or another contract, including an employment agreement.
Payments in respect of any such Incentive Bonuses shall be made at the time
specified by the Administrator and set forth in the Award Agreement.
10. Deferral of Gains
     The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Award be allowed if the Administrator determines, in
its sole discretion, that the deferral would result in the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code. No award shall provide
for deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the Award is
not intended to comply with Section 409A of the Code. The Corporation shall have
no liability to a Participant, or any other party, if an Award that is intended
to be exempt from, or compliant with, Section 409A of the Code is not so exempt
or compliant or for any action taken by the Board.
11. Conditions and Restrictions Upon Securities Subject to Awards
     The Administrator may provide that the Shares issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Shares issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Shares
issued under an Award, including without limitation (i) restrictions under an
insider trading policy or pursuant to applicable law, (ii) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Corporation equity compensation arrangements,
(iii) restrictions as to the use of a specified brokerage firm for such resales
or other transfers and (iv) provisions requiring Shares to be sold on the open
market or to the Corporation in order to satisfy tax withholding or other
obligations.
12. Adjustment of and Changes in the Stock; Certain Transactions; Change of
Control
     (a) In the event that any dividend or other distribution (whether in the
form of cash, Shares, other securities or other property, but excluding regular,
quarterly and other periodic cash dividends), stock split or a combination or
consolidation of the outstanding Shares into a lesser number of shares, is
declared with respect to the Shares, the authorization limits under Sections
5(a) and 5(c) shall be increased or decreased proportionately, and the Shares
then

14



--------------------------------------------------------------------------------



 



subject to each Award shall be increased or decreased proportionately without
any change in the aggregate purchase price therefore. In the event: (1) the
Shares shall be changed into or exchanged for a different number or class of
shares of stock or securities of the Corporation or of another corporation,
whether through recapitalization, reorganization, reclassification, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Corporation, issuance of warrants or other rights to
purchase Shares or other securities of the Corporation; or (2) any other
corporate transaction or event affects the Shares such that an equitable
adjustment would be required in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then, in either case (1) or case (2), the authorization limits under Sections
5(a) and 5(c) shall be adjusted proportionately, and an equitable adjustment
shall be made to each Share subject to an Award such that no dilution or
enlargement of the benefits or potential benefits occurs. Each such Share then
subject to each Award shall be adjusted to the number and class of shares into
which each outstanding Share shall be so exchanged such that no dilution or
enlargement of the benefits occurs, all without change in the aggregate purchase
price for the Shares then subject to each Award. Action by the Administrator
pursuant to this Section 12(a) may include adjustment to any or all of: (i) the
number and type of Shares (or other securities or other property) that
thereafter may be made the subject of Awards or be delivered under the Plan;
(ii) the number and type of Shares (or other securities or other property)
subject to outstanding Awards; (iii) the purchase price or exercise price of a
Share under any outstanding Award or the measure to be used to determine the
amount of the benefit payable on an Award; and (iv) any other adjustments the
Administrator determines to be equitable. No right to purchase fractional shares
shall result from any adjustment in Awards pursuant to this Section 12. In case
of any such adjustment, the Shares subject to the Award shall be rounded down to
the nearest whole share. The Corporation shall notify Participants holding
Awards subject to any adjustments pursuant to this Section 12(a) of such
adjustment, but (whether or not notice is given) such adjustment shall be
effective and binding for all purposes of the Plan.
     (b) Unless otherwise expressly provided in the Award Agreement or another
contract, including an employment agreement, in the case of an Award that the
acquiring or surviving company in the transaction assumes upon and maintains
immediately following the Change of Control (which Award shall be adjusted as to
the number and kind of shares as may be determined appropriate by the
Administrator prior to the Change of Control), if the Participant incurs a
Termination of Employment by the Corporation (or the acquiring or surviving
company, as applicable) without Cause or by the Participant for Good Reason
within twenty four months following the Change of Control, then the Awards held
by the Participant at the time of such Termination of Employment shall be
treated as follows: (i) in the case of an Option or Stock Appreciation Right,
the Award shall become fully vested and the Participant shall have the ability
to exercise such Option or Stock Appreciation Right, including any portion of
the Option or Stock Appreciation Right not previously exercisable, (ii) in the
case of an Incentive Bonus, the Participant shall have the right to receive a
payment equal to the target amount payable or, if greater, a payment based on
actual performance through a date determined by the Administrator, and (iii) in
the case of Restricted Stock or Restricted Stock Units, the Award shall become
fully vested and shall be settled in full.
     (c) Unless otherwise expressly provided in the Award Agreement or another
contract, including an employment agreement, in the event of a Change of Control
in which the acquiring

15



--------------------------------------------------------------------------------



 



or surviving company in the transaction does not assume or continue outstanding
Awards in connection with the Change of Control, all Awards that are not assumed
or continued shall be treated as follows effective immediately prior to the
Change of Control: (i) in the case of an Option or Stock Appreciation Right, the
Award shall become fully vested and the Participant shall have the ability to
exercise such Option or Stock Appreciation Right, including any portion of the
Option or Stock Appreciation Right not previously exercisable, (ii) in the case
of an Incentive Bonus, the Participant shall have the right to receive a payment
equal to the target amount payable or, if greater, a payment based on actual
performance through a date determined by the Administrator, and (iii) in the
case of Restricted Stock or Restricted Stock Units, the Award shall become fully
vested and shall be settled in full.
     (d) In addition to the above, in connection with a Change of Control the
Administrator may provide for the conversion of any outstanding Award, or
portion thereof, into a right to receive cash or other property upon or
following the consummation of the Change of Control in an amount equal to the
value of the consideration to be received by holders of Common Stock in
connection with such transaction for one Share, less the per share purchase or
exercise price of such Award, if any, multiplied by the number of Shares subject
to such Award, or a portion thereof.
13. Performance-Based Compensation
     The Administrator may establish performance criteria and level of
achievement versus such criteria that shall determine the number of Shares to be
granted, retained, vested, issued or issuable under or in settlement of or the
amount payable pursuant to an Award. Notwithstanding satisfaction of any
performance goals, the number of Shares issued under or the amount paid under an
award may, to the extent specified in the Award Agreement, be reduced, but not
increased, by the Administrator on the basis of such further considerations as
the Administrator in its sole discretion shall determine.
14. Transferability
     No Award may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution, and, during his or her lifetime, each Option or Stock
Appreciation Right shall be exercisable only by the Participant; provided that
the designation of a Beneficiary shall not constitute a sale, transfer, pledge,
assignment, alienation or hypothecation of an Award. Notwithstanding the
foregoing, to the extent permitted by the Administrator, the person to whom an
Award is initially granted (the “Grantee”) may transfer an Award to any “family
member” of the Grantee (as such term is defined in Section 1(a)(5) of the
General Instructions to Form S-8 under the Securities Act of 1933, as amended
(“Form S-8”)), to trusts solely for the benefit of such family members and to
partnerships in which such family members and/or trusts are the only partners;
provided that, (i) as a condition thereof, the transferor and the transferee
must execute a written agreement containing such terms as specified by the
Administrator, and (ii) the transfer is pursuant to a gift or a domestic
relations order to the extent permitted under the General Instructions to Form
S-8. Except to the extent specified otherwise in the agreement the Administrator
provides for the Grantee and transferee to execute, all vesting, exercisability
and forfeiture provisions that are conditioned on the Grantee’s continued
employment, performance or service shall continue to be

16



--------------------------------------------------------------------------------



 



determined with reference to the Grantee’s employment, performance or service
(and not to the status of the transferee) after any transfer of an Award
pursuant to this Section 14, and the responsibility to pay any taxes in
connection with an Award shall remain with the Grantee notwithstanding any
transfer other than by will or intestate succession. Any attempted sale,
transfer, pledge, assignment, alienation or hypothecation of an Award by a
Participant in violation of this Section 14 shall result in forfeiture of such
Award.
15. Suspension or Termination of Awards
     Except as otherwise provided by the Administrator, if at any time
(including after a notice of exercise has been delivered or an award has vested)
the Chief Executive Officer or any other person designated by the Administrator
(each such person, an “Authorized Officer”) reasonably believes that a
Participant may have committed any act constituting Cause for termination of
employment, or a violation of any non-competition covenant, the Authorized
Officer, Administrator or the Board may suspend the Participant’s rights to
exercise any Option, to vest in an Award, and/or to receive payment for or
receive Shares in settlement of an Award pending a determination of whether such
an act has been committed.
     If the Administrator or an Authorized Officer determines a Participant has
committed any act constituting Cause for termination of employment or a
violation of any non-competition covenant, then except as otherwise provided by
the Administrator, (a) neither the Participant nor his or her estate nor
transferee shall be entitled to exercise any Option or Stock Appreciation Right
whatsoever, vest in or have the restrictions on an Award lapse, or otherwise
receive payment of an Award, (b) the Participant will forfeit all outstanding
Awards and (c) the Participant may be required, at the Administrator’s sole
discretion, to return and/or repay to the Corporation any then unvested Shares
previously issued under the Plan. In making such determination, the
Administrator or an Authorized Officer shall give the Participant an opportunity
to appear and present evidence on his or her behalf at a hearing before the
Administrator or its designee or an opportunity to submit written comments,
documents, information and arguments to be considered by the Administrator.
16. Compliance with Laws and Regulations
     This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Corporation to sell, issue or deliver
Shares under such Awards, shall be subject to all applicable foreign, federal,
state and local laws, rules and regulations, stock exchange rules and
regulations, and to such approvals by any governmental or regulatory agency as
may be required. The Corporation shall not be required to register in a
Participant’s name or deliver any Shares prior to the completion of any
registration or qualification of such shares under any foreign, federal, state
or local law or any ruling or regulation of any government body which the
Administrator shall determine to be necessary or advisable. To the extent the
Corporation is unable to or the Administrator deems it infeasible to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Corporation’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, the Corporation and its Subsidiaries shall be
relieved of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained. No
Option shall be exercisable and no Shares shall be issued and/or transferable
under any other Award unless a

17



--------------------------------------------------------------------------------



 



registration statement with respect to the Shares underlying such Award is
effective and current or the Corporation has determined that such registration
is unnecessary.
     In the event an Award is granted to or held by a Participant who is
employed or providing services outside the United States, the Administrator may,
in its sole discretion, modify the provisions of the Plan or of such Award as
they pertain to such individual to comply with applicable foreign law or to
recognize differences in local law, currency or tax policy. The Administrator
may also impose conditions on the grant, issuance, exercise, vesting, settlement
or retention of Awards in order to comply with such foreign law and/or to
minimize the Corporation’s obligations with respect to tax equalization for
Participants employed outside their home country.
17. Withholding
     To the extent required by applicable federal, state, local or foreign law,
a Participant shall be required to satisfy, in a manner satisfactory to the
Corporation, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under Section 83(b) of the Code, within ten (10) days of
filing such election with the Internal Revenue Service, the Participant must
notify the Corporation in writing of such election. The Corporation and its
Subsidiaries shall not be required to issue Shares, make any payment or to
recognize the transfer or disposition of Shares until all such obligations are
satisfied. The Administrator may provide for or permit these obligations to be
satisfied through the mandatory or elective sale of Shares and/or by having the
Corporation withhold a portion of the Shares that otherwise would be issued to
him or her upon exercise of the Option or the vesting or settlement of an Award,
or by tendering Shares previously acquired.
18. Administration of the Plan
     (a) Administrator of the Plan. The Plan shall be administered by the
Administrator who shall be the Compensation & Benefits Committee of the Board
or, in the absence of a Compensation & Benefits Committee, the Board itself. Any
power of the Administrator may also be exercised by the Board, except to the
extent that the grant or exercise of such authority would cause any Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Securities Exchange Act of 1934
or cause an Award designated as a Performance Award not to qualify for treatment
as performance-based compensation under Section 162(m) of the Code. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Administrator, the Board action shall control. The Compensation &
Benefits Committee may by resolution authorize one or more officers of the
Corporation to perform any or all things that the Administrator is authorized
and empowered to do or perform under the Plan, and for all purposes under this
Plan, such officer or officers shall be treated as the Administrator; provided,
however, that the resolution so authorizing such officer or officers shall
specify the total number of Awards (if any) such officer or officers may award
pursuant to such delegated authority, and any such Award shall be subject to the
form of Award Agreement theretofore approved by the Compensation & Benefits
Committee. No such officer shall designate himself or herself as a recipient of
any Awards

18



--------------------------------------------------------------------------------



 



granted under authority delegated to such officer. The Compensation & Benefits
Committee hereby designates the Secretary of the Corporation and the head of the
Corporation’s human resource function to assist the Administrator in the
administration of the Plan and execute agreements evidencing Awards made under
this Plan or other documents entered into under this Plan on behalf of the
Administrator or the Corporation. In addition, the Compensation & Benefits
Committee may delegate any or all aspects of the day-to-day administration of
the Plan to one or more officers or employees of the Corporation or any
Subsidiary, and/or to one or more agents.
     (b) Powers of Administrator. Subject to the express provisions of this
Plan, the Administrator shall be authorized and empowered to do all things that
it determines to be necessary or appropriate in connection with the
administration of this Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are
Participants, to which of such Participants, if any, Awards shall be granted
hereunder and the timing of any such Awards; (iii) to grant Awards to
Participants and determine the terms and conditions thereof, including the
number of Shares subject to Awards and the exercise or purchase price of such
Shares and the circumstances under which Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events (including a Change of Control), or other
factors; (iv) to establish and verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; (v) to prescribe and
amend the terms of the agreements or other documents evidencing Awards made
under this Plan (which need not be identical) and the terms of or form of any
document or notice required to be delivered to the Corporation by Participants
under this Plan; (vi) to determine the extent to which adjustments are required
pursuant to Section 12; (vii) to interpret and construe this Plan, any rules and
regulations under this Plan and the terms and conditions of any Award granted
hereunder, and to make exceptions to any such provisions if the Administrator,
in good faith, determines that it is necessary to do so in light of
extraordinary circumstances and for the benefit of the Corporation; (viii) to
approve corrections in the documentation or administration of any Award; (ix) to
reduce the exercise price of any Option or Stock Appreciation Right to the Fair
Market Value of the Shares at the time of the reduction if the Fair Market Value
of the Shares covered by that Option or Stock Appreciation Right has declined
since the date it was granted, either directly or through cancellation and
regrant of the Option or Stock Appreciation Right; (x) to exchange Options and
Stock Appreciation Rights for other Awards; (xi) to cause the Corporation to
purchase outstanding Options and Stock Appreciation Rights for cash or other
consideration; (xii) to require or permit Participant elections and/or consents
under this Plan to be made by means of such electronic media as the
Administrator may prescribe; and (xiii) to make all other determinations deemed
necessary or advisable for the administration of this Plan. The Administrator
may, in its sole and absolute discretion, without amendment to the Plan, waive
or amend the operation of Plan provisions respecting exercise after termination
of employment or service to the Corporation or an Affiliate and, except as
otherwise provided herein, adjust any of the terms of any Award. The
Administrator may also (A) accelerate the date on which any Award granted under
the Plan becomes exercisable or (B) accelerate the vesting date or waive or
adjust any condition imposed hereunder with respect to the vesting or
exercisability of an Award,

19



--------------------------------------------------------------------------------



 



provided that the Administrator, in good faith, determines that such
acceleration, waiver or other adjustment is necessary or desirable in light of
extraordinary circumstances.
     (c) Determinations by the Administrator. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Corporation
and such attorneys, consultants and accountants as it may select.
     (d) Subsidiary Awards. In the case of a grant of an Award to any
Participant employed by a Subsidiary, such grant may, if the Administrator so
directs, be implemented by the Corporation issuing any subject Shares to the
Subsidiary, for such lawful consideration as the Administrator may determine,
upon the condition or understanding that the Subsidiary will transfer the Shares
to the Participant in accordance with the terms of the Award specified by the
Administrator pursuant to the provisions of the Plan. Notwithstanding any other
provision hereof, such Award may be issued by and in the name of the Subsidiary
and shall be deemed granted on such date as the Administrator shall determine.
19. Amendment of the Plan or Awards
     The Board may amend, alter or discontinue this Plan and the Administrator
may amend or alter any agreement or other document evidencing an Award made
under this Plan but, except as provided pursuant to the provisions of
Section 12, no such amendment shall, without the approval of the stockholders of
the Corporation:
     (a) increase the maximum number of Shares for which Awards may be granted
under this Plan;
     (b) reduce the price at which Options may be granted below the price
provided for in Section 6(b);
     (c) change the class of persons eligible to be Participants; or
     (d) otherwise amend the Plan in any manner requiring stockholder approval
by law or under stock exchange listing requirements.
     No amendment or alteration to the Plan or an Award or Award Agreement shall
be made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
Change of Control that such amendment or alteration either is required or
advisable in order for the Corporation, the Plan or the Award to satisfy any law
or regulation or to meet the requirements of or avoid adverse financial
accounting consequences under any accounting standard.

20



--------------------------------------------------------------------------------



 



20. No Liability of Corporation
     The Corporation and any Subsidiary or affiliate which is in existence or
hereafter comes into existence shall not be liable to a Participant or any other
person as to: (i) the non-issuance or sale of Shares as to which the Corporation
has been unable to obtain from any regulatory body having jurisdiction the
authority deemed by the Corporation’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder; and (ii) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted hereunder.
21. Non-Exclusivity of Plan
     Neither the adoption of this Plan by the Board nor the submission of this
Plan to the stockholders of the Corporation for approval shall be construed as
creating any limitations on the power of the Board or the Administrator to adopt
such other incentive arrangements as either may deem desirable, including
without limitation, the granting of restricted stock or stock options otherwise
than under this Plan or an arrangement not intended to qualify under Code
Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.
22. No Right to Employment, Reelection or Continued Service
     Nothing in this Plan or an Award Agreement shall interfere with or limit in
any way the right of the Corporation, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Corporation at any time or for any reason not prohibited by law, nor shall this
Plan or an Award itself confer upon any Participant any right to continue his or
her employment or service for any specified period of time. Neither an Award nor
any benefits arising under this Plan shall constitute an employment contract
with the Corporation, any Subsidiary and/or its affiliates. Subject to
Sections 4 and 19, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Board without giving rise to
any liability on the part of the Corporation, its Subsidiaries and/or its
affiliates.
23. Unfunded Plan
     The Plan is intended to be an unfunded plan. Participants are and shall at
all times be general creditors of the Corporation with respect to their Awards.
If the Administrator or the Corporation chooses to set aside funds in a trust or
otherwise for the payment of Awards under the Plan, such funds shall at all
times be subject to the claims of the creditors of the Corporation in the event
of its bankruptcy or insolvency.
24. Code Section 409A
     It is intended that any Incentive and Nonqualified Stock Options, Stock
Appreciation Rights, and Restricted Stock issued pursuant to this Plan and any
Award Agreement shall not constitute “Deferrals of Compensation” within the
meaning of Code section 409A and, as a result, shall not be subject to the
requirements of Code section 409A. It is further intended that any Restricted
Stock Units and Incentive Bonuses issued pursuant to this Plan and any Award

21



--------------------------------------------------------------------------------



 



Agreement (which may or may not constitute “deferrals of compensation,”
depending on the terms of each Award) shall avoid any “plan failures” within the
meaning of Code section 409A(a)(1). The Plan is to be interpreted and
administered in a manner consistent with these intentions. However, no guarantee
or commitment is made that the Plan or any Award Agreement shall be administered
in accordance with the requirements of Code section 409A, with respect to
amounts that are subject to such requirements, or that the Plan or any Award
Agreement shall be administered in a manner that avoids the application of Code
section 409A, with respect to amounts that are not subject to such requirements.
25. Required Delay in Payment on Account of a Separation from Service
     Notwithstanding any other provision in this Plan or any Award Agreement, if
any Award recipient is a “specified employee,” as defined in Treasury
Regulations section 1.409A-1(i), as of the date of his or her “Separation from
Service” (as defined in authoritative IRS guidance under Code section 409A),
then, to the extent required by Treasury Regulations section 1.409A-3(i)(2), any
payment made to the Award recipient on account of his or her Separation from
Service shall not be made before a date that is six months after the date of his
or her Separation from Service. The Administrator may elect any of the methods
of applying this rule that are permitted under Treasury Regulations section
1.409A-3(i)(2)(ii).

22